Citation Nr: 0901667	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for 
asthma.

3.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

4.  Entitlement to a rating in excess of 20 percent for a 
lower back disability, to include a rating in excess of 10 
percent earlier than January 24, 2006.

5.  Entitlement to a compensable rating for sleep apnea.

6.  Entitlement to a compensable rating for allergic 
rhinitis.
 
7.  Entitlement to a compensable rating for a residual scar 
over the left eyebrow.

8.  Entitlement to a compensable rating for tinea cruris, 
bilateral tinea pedis, and status post laser treatment for 
genital warts.

9.  Entitlement to a compensable rating for hallux 
valgus/tyloma and hammertoe deformity of the right foot.

10.  Entitlement to a compensable rating for hallux 
valgus/tyloma and hammertoe deformity of the left foot.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.
 


FINDINGS OF FACT

1.  The evidence fails to show hearing loss for VA purposes 
in the veteran's left ear.

2.  Pulmonary function testing fails to show an FEV-1 that is 
between 40 and 55 percent of what was predicted; or an FEV-
1/FVC that is between 40 and 55 percent of what was 
predicted.

3.  The veteran has not been required to make monthly visits 
to a physician to treat exacerbations of his asthma. 

4.  The evidence fails to show intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids have been required to treat the veteran's 
asthma.

5.  The evidence fails to show that the veteran's GERD causes 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, that is productive of considerable 
impairment of health.

6.  The veteran has not demonstrated forward flexion that is 
limited to less than 30 degrees at any time during his 
appeal.

7.  The evidence fails to show that the veteran was ever 
prescribed bed rest to treat his back pain.

8.  The evidence fails to show that the veteran has any 
neurological disability associated with his lower back 
disability.

9.  Prior to January 2006, the veteran's disability picture 
with respect to his low back, may be viewed as producing 
forward flexion greater than 30 degrees but less than 60 
degrees.  

10.  The evidence fails to show that the veteran has sleep 
apnea that causes persistent day-time hypersomnolence.

11.  The medical evidence of record fails to show that the 
veteran is currently either 50 percent obstructed in each 
nasal passage or totally obstructed in one nasal passage; or 
that he has nasal polyps.

12.  The evidence fails to show that the veteran's eyebrow 
scar is unstable or painful, or that it meets any of the 8 
characteristics of disfigurement.

13.  The evidence fails to show that the veteran's service-
connected skin conditions cover either 5 percent of his total 
body or 5 percent of his exposed areas.

14.  The evidence fails to show that the veteran's service-
connected skin conditions require systemic therapy.

15.  The veteran has not required surgery to correct his 
bilateral hallux valgus.

16.  Neither of the veteran's feet has hammertoes that impact 
all the toes on that foot.


CONCLUSIONS OF LAW

1.  Criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Criteria for a rating in excess of 30 percent for asthma 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6602 (2008).

3.  Criteria for a rating in excess of 10 percent for GERD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2008).

4.  Criteria for a 20 percent rating for a lower back 
disability from November 1, 2004 to January 24, 2006, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 
5243 (2008).

5.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, DC 5243 (2008).

6.  Criteria for a compensable rating for sleep apnea have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, DC 6847 (2008).

7.  Criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, DC 6522 (2008).
 
8.  Criteria for a compensable rating for a scar over the 
left eyebrow have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7800, 7803, 
7804, 7805 (2008)

9.  Criteria for a compensable rating for a skin condition 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, DCs 7800, 7806, 7813 (2008)

10.  Criteria for a compensable rating for either hallux 
valgus or hammertoes on the left foot or on the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DCs 5280, 5282 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The veteran underwent a VA examination for his hearing in 
September 2004 at which he reported that he had no real 
complaint with his ears or hearing.  The veteran stated that 
generally he feels that he hears pretty well.  The veteran 
did have some noise exposure while in service during weapons 
qualifications, but it was noted that hearing protection was 
worn most of the time.  Audiometric testing revealed (with 
puretone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
30
5
20
20
RIGHT
10
20
5
15
15

The veteran also demonstrated speech recognition scores in 
both ears of 96 percent on the Maryland CNC test.  The 
examiner stated that the audiometric testing showed 
essentially normal hearing.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The medical evidence fails to show hearing loss that is 40 
decibels or greater at any of the requisite frequencies; it 
fails to show that the auditory thresholds for at least three 
of the requisite frequencies is 26 decibels or greater; and 
the veteran demonstrated speech recognition that exceeded 94 
percent on the Maryland CNC test.  As such, while the veteran 
still maintains that he has hearing loss as a result of his 
time in service, audiometric testing fails to support such an 
assertion for purposes of VA benefits.  

The veteran has failed to demonstrate hearing loss for VA 
purposes in his left ear, and therefore evidence of a hearing 
disability has not been presented in the case of the 
veteran's left ear.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for left 
ear hearing loss is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.



Asthma

The veteran is currently rated at 30 percent for asthma under 
38 C.F.R. § 4.97, DC 6602.  Under this rating code, a 30 
percent rating is assigned when Forced Expiratory Volume in 
one second (FEV-1) is between 56 and 70 percent of what was 
predicted; when the ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) is between 56 and 70 percent; or when 
inhalational anti-inflammatory medication is required.  

A 60 percent rating is assigned when the FEV-1 is between 40 
and 55 percent of what was predicted; where FEV-1/FVC is 
between 40 and 55 percent of what was predicted; where a 
veteran must visit a physician at least monthly for required 
care of exacerbations; or where intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids are required.

It is noted that in the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.

The veteran testified at a hearing before the Board that he 
had to use a breathing machine, and indicated that he was 
having asthma attacks two to three times a week until 
accommodations made by his employer had decreased these 
attacks to roughly once a month.  The veteran denied having 
to be hospitalized for his attacks and indicated that he used 
his breathing machine several times a month and his 
medication several times per week.

The veteran underwent a VA examination in September 2004 at 
which he indicated that he used Alburerol as needed.  The 
veteran stated that his last asthma attack had been in March 
or April (approximately 6 months earlier).  Pulmonary 
function testing revealed (post bronchodilator) an FEV-1 that 
was 112 percent of what was predicted and a FEV-1/FVC that 
was 100 percent of what was predicted.  The examiner 
indicated that the veteran had normal spirometry and lung 
volumes.

A pulmonary function test in September 2007, revealed (post 
bronchodilator) an FEV-1 that was 80 percent of what was 
predicted and a FEV-1/FVC that was 78 percent of what was 
predicted.

In October 2007, the veteran underwent a VA examination at 
which the examiner indicated that the veteran had no episodes 
of loss of appetite, hemoptysis, cough with purulent sputnum, 
daily cough with blood-tinged sputnum or orthopnea.  It was 
also noted that the veteran did not require outpatient oxygen 
therapy, immunosuppressive medication, steroid therapy, or 
bronchodilator by mouth. The veteran also denied any 
limitation from his asthma.

The veteran disagreed with the 30 percent rating that was 
assigned, arguing that the only thing that prevented more 
asthma attacks was his knowledge of what triggered them and 
the fact that he had an inhaler for immediate relief.  
However, it appears from his own statements that the veteran 
knows how to control his asthma with avoidance and 
medication.  It is not disputed that his asthma interferes 
with his life and employment, but a 30 percent rating is 
awarded in contemplation of these types of interferences.  

While the veteran believes that a rating in excess of 30 
percent is warranted, the evidence fails to show that he is 
required to visit a physician on a monthly basis to treat his 
asthma, and the veteran testified that he only has asthma 
attacks roughly once a month.  The veteran also denied taking 
any steroids to treat his asthma.  Furthermore, pulmonary 
function tests have failed to show that the veteran meets the 
criteria for a higher rating.  

As such, the criteria for a rating in excess of 30 percent 
for asthma have not been met, and the veteran's claim is 
denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the veteran's claims file suggests that there is 
something exceptional or unusual about his asthma.  
Therefore, an extra-schedular rating is not warranted.

GERD

The veteran is currently rated at 10 percent for GERD under 
38 C.F.R. § 4.114, DC 7346.  Under this rating criteria, a 10 
percent rating is assigned when two or more of the symptoms 
required for a 30 percent evaluation are present, but are of 
less severity.  A 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The veteran testified at a hearing before the Board that his 
reflux was controlled to some degree with medication, but he 
indicated that he had to be careful what he ate.  The veteran 
indicated that he took medication for his GERD two to three 
times a week.  In his notice of disagreement, the veteran 
indicated that he felt a higher rating was warranted based on 
the pain his GERD caused.

The veteran underwent a VA examination in September 2004 at 
which he indicated that he had been having symptoms of 
heartburn that was relieved by drinking milk products.  The 
veteran denied any nausea or vomiting, but he reported 
abdominal pain.  He denied any dysphagia of liquids, but 
indicated that he had difficulty with solids stating that 
they did not want to go down.  The examiner indicated that 
the veteran continued to have intermittent heartburn, 
abdominal pain, and dysphagia of solids.

In October 2007, the veteran underwent a VA examination at 
which the examiner indicated that the veteran had heartburn, 
epigastric pain, and reflux and regurgitation of stomach 
contents.  The veteran had no dysphagia, scapular pain, arm 
pain, hematemesis, passing of black-tarry stools, or 
nausea/vomiting.  The veteran's symptoms occurred 
intermittently (every few months with each attack lasting 
several hours).  The veteran had not required hospitalization 
to treat his GERD.

Treatment records were reviewed, but failed to show symptoms 
that were more severe than what was described in the 
examination reports.

While the veteran has reported periodic problems with reflux, 
the fact remains that his epigastric distress has not been 
accompanied by substernal or arm or shoulder pain; and no 
doctor has suggested that his GERD has considerably impaired 
his health.

As such, the criteria for a rating in excess of 10 percent 
have not been met for the veteran's GERD, and his claim is 
therefore denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the veteran's claims file suggests that there is 
something exceptional or unusual about his GERD.  Therefore, 
an extra-schedular rating is not warranted.

Back

The veteran was initially awarded service connection for his 
back disability in the January 2005 rating action the veteran 
appealed.  It was evaluated as 10 percent disabling, 
effective from November 1, 2004, the day after the veteran 
retired from service.  In a June 2007 rating action, its 
evaluation was increased to 20 percent effective from January 
2006, (the date of a private medical evaluation).

The veteran testified at a hearing before the Board that he 
felt a higher rating was warranted.  The veteran indicated 
that while in service, he had some numbness and tingling in 
his left leg that left him barely able to stand up without 
pain.  The veteran also reported receiving epidural 
injections.  The veteran indicated that he had two herniated 
discs that were impacting his sciatic nerve, and that he 
still could not lift things or bend.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  A 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; when there is muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or abnormal spinal contour; or when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine 30 degrees or less.

With respect to intervertebral disc syndrome, that is rated 
based on incapacitating episodes (periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician).  
A 20 percent rating is assigned when incapacitating episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; and a 40 percent rating is 
assigned when incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, is to be 
evaluated separately under an appropriate diagnostic code. 

A year before his retirement from service, X-rays taken in 
October 2003 revealed mild degenerative disc disease.  A 
December 2003 MRI also revealed degenerative disc disease at 
L2-3 through L5-S1.  Shortly before his service retirement, 
the veteran was examined for VA purposes in September 2004, 
at which he demonstrated forward flexion to 90 degrees, and 
extension to 20 degrees.  The veteran also demonstrated 
lateral bending of 30 degrees (normal) to the left and right.  

Post service treatment records do not show any additional 
range of motion testing prior to January 2006, although the 
records do include notations of complaints of pain the 
veteran described as constant.  In June 2005, the veteran 
reported that his pain relief medications were no longer 
effective, and December 2005 records do not indicate any 
relief had been obtained.  Also at that time, the veteran was 
apparently provided a back brace.  In January 2006, the 
veteran was evaluated at a private facility, at which time it 
was noted that he had severely decreased active range of 
motion.  Forward flexion was described as "to only about 45 
degrees without pain."  Decreased extension was also noted, 
but its precise measurement was not set forth.  Straight leg 
raises were not positive, with no numbness or tingling down 
the leg, although there was decreased patellar reflex 
bilaterally.  Achilles reflex was normal, and there were also 
no problems with bowel or bladder.  The diagnostic impression 
was low back pain secondary to L4-L5 disk herniation and L5-
S1 disk bulge.  

Pain complaints continue to be noted in records dated in 
2006, and surgery was apparently scheduled for September 
2006, but was not accomplished.  Thereafter, another VA 
examination was conducted in October 2007.  The veteran again 
described his pain as constant, that it travels down the left 
leg, but that he could function with medication, and that it 
did not cause incapacitation.  Range of flexion was measured 
as to 80 degrees, at which point pain set in.  Extension was 
to 30 degrees, at which there was pain; right lateral flexion 
was to 30 degrees at which there was pain; left lateral 
flexion was to 20 degrees at which there was pain; and left 
and right rotation were each to 30 degrees with no indication 
of pain.  The examiner did comment, however, that the range 
of motion (apparently in each plane) was additionally limited 
by 10 degrees after repetitive use due to pain.  At the same 
time, however, fatigability, weakness, lack of endurance and 
incoordination did not additionally limit the veteran, and 
neurologic examination of the lower extremities revealed that 
both motor and sensory function were within normal limits.  

Private treatment records dated in April 2008, again show the 
veteran complaining of back pain.  

None of the foregoing records reflect the veteran has had any 
incapacitating episodes from his back disability, and as such 
a higher evaluation (or any evaluation) under the 
intervertebral disc syndrome diagnostic code is not 
warranted.  In addition, only one record reflects a finding 
where the range of motion measurements were consistent with a 
20 percent evaluation under the rating criteria, (the January 
2006 private evaluation).  The only other times the range of 
motion appears to have been measured occurred in September 
2004, when the veteran was still on active duty, and in 
October 2007.  On those occasions, the limitation of the 
veteran's range of motion was at most, only commensurate with 
the criteria for a 10 percent rating.  At the same time, 
however, the records confirm the veteran has consistently 
complained of a near constant back discomfort, to the point 
he was recommended for surgical intervention.  He likewise 
credibly described the limitations his back discomfort 
imposes on him.  (Reduced lifting and bending, sitting or 
standing for long periods.)   

Certainly, the range of motion measurements reflected in the 
record are relevant to the evaluation of the veteran's back 
disability, but they only reflect findings on 3 particular 
days in the context of an appeal period that now stretches 
over 4 years.  Also relevant here are the records of the 
veteran's consistent back complaints over these 4 years and 
his credible testimony of his limitations.  In the Board's 
view, this body of evidence does not support an evaluation 
above 20 percent since the limitation of flexion, even with 
pain and the problems the veteran describes nowhere 
approaches being only to 30 degrees or less.  (Indeed, the 
October 2007 examiner found fatigability, weakness, lack of 
endurance and incoordination did not additionally limit the 
veteran.)  Nevertheless, the Board believes that with the 
limitation of motion objectively shown, together with the 
consistent record of complaints of pain, the disability 
picture may be considered to more nearly approximate a 20 
percent evaluation throughout the entire appeal period.  
Accordingly, while an evaluation in excess of 20 percent is 
denied. a 20 percent evaluation from November 2004 to January 
2006, is granted.  




Sleep apnea

The veteran currently receives a noncompensable rating for 
his sleep apnea under 38 C.F.R. §4.97, DC 6847.  Under this 
rating criteria, a noncompensable rating is assigned when 
sleep apnea is asymptomatic but with documented sleep 
disorder breathing; while a 30 percent rating is assigned 
when the sleep apnea causes persistent day-time 
hypersomnolence.

In May 2006 the veteran indicated that he had difficulty 
sleeping as he snored and reported having been told that he 
stopped breathing while asleep.  The veteran admitted to 
daytime sleepiness, but he denied drifting off behind the 
wheel.  The veteran reported that a sleep study in 2004 had 
demonstrated fragmented sleep and snoring, but no sleep 
apnea.

The veteran testified at a hearing before the Board that he 
had a sleep study performed in August 2006.  He stated that 
they found he had a restless leg, but he did not recall being 
specifically diagnosed with sleep apnea.  Nevertheless, the 
veteran indicated that he often had trouble staying awake at 
work.  The veteran indicated that he was only able to sleep 
four to five hours each night, and he reported problems with 
snoring.

At a VA medical appointment in October 2007, it was noted 
that the veteran had no symptoms of sleep apnea and was 
receiving no treatment for it.

In October 2008, the veteran reported daytime somnolence, but 
there was no medical indication that it was persistent.

As such, the evidence fails to show persistent day-time 
hypersomnolence caused by sleep apnea.  Additionally, recent 
medical treatment has questioned whether the veteran even has 
sleep apnea.  Regardless, the criteria for a compensable 
rating have not been met, and the veteran's claim is 
therefore denied.



Allergic rhinitis
 
The veteran is currently assigned a noncompensable rating for 
his allergic rhinitis under 38 C.F.R. § 4.97 DC 6522.  Under 
this rating criteria, a 10 percent rating is assigned when a 
veteran has allergic or vasomotor rhinitis without polyps, 
but with either greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side; 
while a 30 percent rating is assigned when a veteran has 
allergic or vasomotor rhinitis with polyps.

The veteran testified at a hearing before the Board in 
September 2008 that he was taking Claritin for his allergic 
rhinitis.  The veteran indicated that he would get sinus 
infections, and had his last one around April 2006.  The 
veteran seemed to indicate that he had had several minor 
headaches as a result of his allergic rhinitis.

The veteran underwent a VA examination in September 2004 at 
which he indicated that he continued to have some hoarseness 
and a runny nose early in the morning, but he denied 
receiving much treatment for the condition other than taking 
medication such as Flonase and Allegra.  The examiner 
indicated that the veteran had enlargement of the turbinate 
on assessment.

At a private treatment session in June 2006 the veteran had 
some sneezing and congestion with an occasional headache.

At a VA examination in October 2007 the examiner indicated 
that the veteran had roughly two episodes of allergic 
rhinitis per year which each lasted two weeks.  However, 
there were no headaches associated with the attacks, and no 
antibiotic treatment lasting 4-6 weeks was needed.  The 
veteran reported interference with breathing through his nose 
and with hoarseness of the voice, but he had no purulent 
discharge from the nose, no pain and no crusting.  The 
veteran reported no limitation from his allergic rhinitis.  
The physical examination revealed no nasal obstruction, no 
deviated septum, and no nasal polyps.

Through the course of the veteran's appeal, VA treatment 
records have noted such symptoms as nasal congestion and 
stuffiness.  Nevertheless, the medical evidence of record, 
including treatment records and examination reports, fails to 
show that the veteran is currently either 50 percent 
obstructed in each nasal passage or totally obstructed in one 
nasal passage.  Furthermore, the veteran's claims file is 
void of any mention of polyps, and a finding of no nasal 
polyps was specifically made at the veteran's last VA 
examination.  As such, the Board finds that the veteran's 
symptomatology fails to meet the criteria for a compensable 
rating for allergic rhinitis; and, therefore, his claim is 
denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the veteran's claims file suggests that there is 
something exceptional or unusual about his allergic rhinitis.  
Therefore, an extra-schedular rating is not warranted.

Eyebrow scar 

The veteran currently receives a noncompensable rating for 
his eyebrow scar under 38 C.F.R. § 4.118, DC 7800.  A 10 
percent rating is assigned under 38 C.F.R. § 4.118, DC 7800 
for scars on the head, face, or neck that have one 
characteristic of disfigurement.  The 8 characteristics of 
disfigurement, are: 1) the scar is 5 or more inches (13 or 
more cm.) in length; 2) the scar is at least one-quarter inch 
(0.6 cm.) wide at widest part; 3) the surface contour of the 
scar is elevated or depressed on palpation; 4) the scar is 
adherent to the underlying tissue; 5) the skin is either 
hypo- pigmented or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); 6) the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 7) the underlying 
soft tissue is missing in an area exceeding six square inches 
(39 sq. cm.); or 8) the skin is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

Additionally, 10 percent ratings are assigned for scars that 
are superficial (a superficial scar is one not associated 
with underlying soft tissue damage) and either unstable (an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar) or painful on 
examination.  38 C.F.R. § 4.118, DCs 7803, 7804.

The veteran testified at a hearing before the Board that he 
got a scar in a motor vehicle accident while in service which 
required seven stitches.  The veteran indicated that it was 
not painful.  The veteran's main concern appeared to be that 
he felt self-conscious about the scar, such that he assumed 
people were always staring at it.

The veteran underwent a VA examination in September 2004 at 
which he was noted to have a 3-mm hyperpigmented healed scar.  
The scar was smooth and nontender.  There was no elevation or 
depression.

Several color photographs of the veteran's scalp were 
presented which showed a barely visible scar over his left 
eyebrow.

At a VA examination in October 2007, the veteran reported no 
symptoms from his eyebrow scar and he denied any limitation 
from it.  The physical examination revealed a scar that was 1 
cm by .1 cm.  No tenderness, disfigurement, ulceration, 
adherence to the underlying tissue, instability, tissue loss, 
inflammation, edema, keloids formation, hypopigmentation, 
hyperpigmentation or abnormal texture was noted.

While the veteran testified that the scar caused emotional 
problems, VA evaluates scars based on their physical 
manifestations.  In this case, the evidence fails to show 
that the scar is painful or unstable.  The scar is tiny and 
falls short of any of the characteristics of disfigurement 
that are based on a scar covering a certain amount of surface 
area; and no evidence has shown that either the surface 
contour of the scar is elevated or depressed on palpation or 
that the scar is adherent to the underlying tissue.

As such, the criteria for a compensable rating for a scar 
have not been met, and the veteran's claim is therefore 
denied.




Skin conditions 

The veteran currently receives a noncompensable rating for 
his multiple skin conditions under 38 C.F.R. § 4.118, DC 
7813, which directs that dermatophytosis (ringworm: of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; 
of beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris) is to be rated based 
on the predominant disability (e.g. as disfigurement of the 
head, face, or neck (DC 7800), as scars (DCs 7801, 7802, 
7803, 7804, or 7805), or as dermatitis (DC 7806)).

Under 38 C.F.R. § 4.118, DC 7806, a 10 percent rating is 
assigned when a skin condition covers at least 5 percent, but 
less than 20 percent, of the veteran's entire body; when the 
skin condition covers or at least 5 percent, but less than 20 
percent, of his exposed areas; or when intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required for a total duration of less than six 
weeks during the past 12-month period.

A 30 percent rating is assigned when a skin condition covers 
between 20 and 40 percent of the veteran's entire body; when 
a skin condition covers between 20 and 40 percent of his 
exposed areas; or when intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

The veteran testified at a hearing before the Board that he 
had a fungus that grows on his toes that he had treated with 
foot powder and creams.  The veteran denied taking any oral 
steroids, indicating that he just used the cream and powders 
to keep the odor down.  The veteran also indicated that he 
had genital lesions that would come and go.  The veteran 
indicated that while in service the warts/lesions would be 
burned off.  The veteran indicated that he had gotten 
treatment less than a month ago for spots on his wrists and 
lower extremities.  The veteran indicated that his last 
outbreak was in August 2008.  He also stated that his skin 
conditions were milder than they were in service.

The veteran underwent a VA examination in September 2004 at 
which he indicated that he had athlete's foot which had begun 
in approximately October 1996.  The veteran also reported 
that he had a rash in his groin which was treated with 
creams, and he reported having genital warts that were 
lasered off.  The examiner indicated that the veteran was 
being treated for tinea curis and pedis and that he was post-
laser removal of genital warts.  However, there was no 
indication that the veteran's multiple skin conditions 
covered 5 percent of his total body or exposed areas. 

At a VA examination in October 2007 the examiner indicated 
that as a result of his tinea cruris, tinea pedis and genital 
warts, the veteran had no exudation, ulcer formation, 
itching, shedding, or crusting, on his skin.  It was also 
noted that he had not received any treatment for the skin 
condition in the past year and the veteran denied any 
limitation from it.  The physical examination found no sign 
of a current skin disease.  The examiner indicated that the 
tinea pedis, tinea cruris and genital warts had all resolved.

Private treatment records reveal that in July 2008, scattered 
lesions were noted on the veteran's right leg and the veteran 
was prescribed several creams.  However, in April 2008, no 
skin lesions were noted.

While the veteran continues to receive medication to treat 
his multiple skin conditions, there is no indication that 
systemic therapy has been required.  Additionally, there is 
no evidence that 5 percent of the veteran's entire body or 5 
percent of his exposed areas are affected by his skin 
conditions, as even when skin lesions were noted they were 
described as "scattered."  As such, the criteria for a 
compensable rating have not been met, and the veteran's claim 
is therefore denied.

Feet 

The veteran currently receives a noncompensable rating for 
his foot problems (including hammertoes and hallux valgus 
bilaterally) under 38 C.F.R. § 4.71a, DCs 5280, 5282.

Under DC 5280, a 10 percent rating is assigned for hallux 
valgus when either it is operated on with resection of 
metatarsal head, or when it is so severe that it is 
equivalent to amputation of great toe.  This is the highest 
rating under this diagnostic code.  It also should be noted 
that where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

Under DC 5282 for hammertoes, a noncompensable rating is 
assigned when only single toes are effected, while a 10 
percent rating is assigned when all toes are affected, but 
without a claw foot.  This is the highest rating under this 
code.  

The veteran testified at a hearing before the Board that his 
toes were growing inward, causing pain in both feet (although 
more pronounced on the left).

The veteran underwent a VA examination in September 2004 at 
which the examiner observed hammertoe deformities in the 
second toe on the left foot and second and third toes on the 
right foot.  There was a hallux valgus deformity bilaterally. 

X-rays in September 2007, however, showed mild hallux valgus 
in the left foot, and the right foot was negative.

At a VA examination in October 2007 the examiner indicated 
that the veteran had some pain from his hallux valgus about 
two times per month.  The pain was elicited by physical 
activity and was relieved by rest.  The veteran was not 
receiving any treatment for the condition.  With regard to 
the hammertoes, the examiner indicated that the veteran was 
receiving no treatment for it and reported no limitation from 
it.  Physical examination of the right foot revealed no 
tenderness, painful motion, weakness, edema, atrophy, or 
disturbed circulation, with active motion of the 
metatarsophalangeal joint of the right great toe.  The left 
foot revealed tenderness in his left first MTP, and while it 
was noted the veteran had painful motion, weakness, edema, 
atrophy, and disturbed circulation in the left foot, his gait 
was described as normal; there was no limitation in standing, 
no limitation in walking and no type of support with the 
veteran's shoes was required.  (Given these latter findings 
and the veteran's reported complaints, it is questionable 
that the examiner meant to say the veteran had edema, atrophy 
and disturbed circulation.)  

In any event, while the veteran has reported pain in his 
feet, the medical evidence fails to show that surgery has 
ever been required to correct his hallux valgus.  
Additionally, there is no evidence that hammertoes are 
present in all the veteran's toes on either foot, as the 2004 
VA examination found that hammertoes were present in one toe 
on the left foot and two toes on the right foot.  As such, 
the criteria for a compensable rating for a foot disability 
have not been met, and the veteran's claim is therefore 
denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, notice was provided by a letter dated in 
June 2008 which informed the veteran of all the requirements 
of Pelegrini II and Dingess/Hartman v. Nicholson.

Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006).

Private and VA treatment records have been obtained; and the 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

	
ORDER

Service connection for left ear hearing loss is denied.

A rating in excess of 30 percent for asthma is denied.

A rating in excess of 10 percent for GERD is denied.

A 20 percent rating for a lower back disability from November 
1, 2004 to January 24, 2006, is granted.  

A rating in excess of 20 percent for a lower back disability 
is denied.

A compensable rating for sleep apnea is denied.

A compensable rating for allergic rhinitis is denied.
 
A compensable rating for a residual scar over the left 
eyebrow is denied.

A compensable rating for tinea cruris, bilateral tinea pedis, 
and status post laser treatment for genital warts is denied.

A compensable rating for hallux valgus/tyloma and hammertoe 
deformity of the right foot is denied.

A compensable rating for hallux valgus/tyloma and hammertoe 
deformity of the left foot is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


